Citation Nr: 1456883	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  13-35 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a dental condition for compensation and dental treatment purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty October 1950 to October 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of Department of Veterans Affairs (VA) regional office (RO) in Denver, Colorado.

In June 2014 the Veteran testified at a travel Board hearing before the undersigned.  The transcript of the hearing is of record.

This case was previously before the Board in July 2014 when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has a disability due to trauma to the teeth; osteomyelitis or osteoradionecrosis; loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process or hard palate; or loss of teeth due to loss of substance of the upper or lower jaw. 

2.  The Veteran does not have a service-connected dental condition; he does not have a service-connected dental condition resulting from a combat wound or other service trauma; he does not have a dental condition aggravating his service connected disabilities; he does not have a rating of 100 percent; he is not homeless; he was not a Prisoner of War; he is not participating in a rehabilitation program under 38 U.S.C.A., Chapter 31; and, fixing his dental problems is not medically necessary for a medical condition currently under treatment by VA.


CONCLUSION OF LAW

The criteria for an award of service connection for a dental condition for compensation and dental treatment purposes have not been met.  38 U.S.C.A. §§ 5107(b), 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in a letter dated in February 2012 prior to the adjudication of the claim on appeal.  

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained and associated with the claims file.  Attempts were made to obtain the Veteran's service treatment records.  However, these attempts were unsuccessful.  A memorandum of unavailability was prepared and the Veteran was notified that the records were not available and was advised that he may submit records that he had in his possession.  Pursuant to the Board remand in July 2014, in a letter dated in July 2014 the Veteran was asked to identify all providers that had treated him for his teeth since separation from service.  The Veteran was asked to provide authorization for VA to obtain the identified providers.  The Veteran did not respond to this request.  Lastly, pursuant to the Board remand, the Veteran was afforded a VA dental examination in September 2014.  Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Dental

Under current VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the aveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

The Veteran reported that at entry to active service his teeth were in excellent condition, having only one flaw from when he was hit in the mouth by a pump handle.  He reported that while at Camp Rucker, Alabama, he underwent a routine dental check-up.  At this check-up the dentist indicated that he had some bad teeth.  He reported that the dentist drilled three right upper teeth starting with the middle tooth.  He indicated that only shells of the teeth were left and a temporary filling was placed in each of these teeth.  Subsequently, the Veteran reported that a tooth had to be pulled.  He developed facial swelling and his eye was swollen shut.  He was told that there was a piece of broken bone sticking out of the jaw bone.  A partial was created for the missing tooth but it fit poorly.  One of the other teeth became loose and was removed.  The Veteran reported that over time another would get loose and then another in a chain until there were so many that he had a complete upper plate made.  However, the Veteran reported that at the time he got out of service he had two teeth missing.  

The Veteran was afforded a VA dental examination in September 2014.  The Veteran was diagnosed with extraction of an anterior right tooth due to unknown reasons while in the military and post-operative infection.  The Veteran reported that he was treated by a dentist while in the military.  Three cavities were diagnosed by this dentist.  He remembered the three teeth were toward the front and on the right side.  He explained how while the dentist was working on the teeth, that they became hot.  One tooth was determined to be non-restorable and extracted.  Temporary fillings were placed in the other two teeth.  He remembered that the following day, he woke with a dental infection that caused his eye to swell shut.  The dentist removed a piece of bone and the infection cleared the next day.  The dentist made a partial denture to replace the missing tooth, however the Veteran felt it was not comfortable and threw it away.  He never returned for follow-up treatment with any military dentist after the incident.  He explained that he avoided all dental appointments until after his military service.  The Veteran felt that the loss of this tooth and the large fillings that were done on the other two teeth caused him to eventually lose all of his teeth.  At the time of the examination the Veteran wore a complete maxillary denture and required a complete denture on the mandible.  He was finding it difficult to chew his foods. 

The Veteran was noted to have a dental condition comprised of anatomical loss or bony injury leading to the loss of teeth.  The examiner reported that the loss of teeth was not due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  The loss of teeth was not due to trauma or disease such as osteomyelitis.  The masticatory surfaces were able to be restored by suitable prosthesis.  All upper teeth were missing.  Lower teeth number 17 to 20 and 28 to 32 were missing.  Osteomyelitis, osteoradionecrosis, or bisphosphonate related osteonecrosis of the jaw was found to not be applicable.  Tumors or neoplasms were reported to not be applicable.  A panographic/intraoral image dated in September 2014, revealed no sign of boney pathology anywhere in the anterior maxilla.  There was normal alveolar resorption due to edentulism.  The examiner noted that the existing denture was around 10 years old.  Significant wear was present on the denture and remaining dentition.  There was bone loss due to periodontal disease on the remaining mandibular teeth.  There was poor retention of the maxillary denture.  There was combination syndrome of anterior maxillary ridge due to unsupported denture from partial endentulous mandible.

The examiner found no signs of complication from the alleged post-operative infection from removal of an anterior tooth.  There was no sign that the incident caused any impairment of the mandible, loss of a portion of the ramus, and/or loss of a portion of the maxilla due to trauma, or due to the unintended result of medical treatment due to military negligence or malpractice, or osteomyelitis.  The examiner noted that a post-operative infection due to a bony spicule can be a side effect of extraction.  It does not lead to the loss of other teeth.  The extraction of one tooth does not lead to a full denture.  It is clear that the Veteran has a high risk for decay, as can be seen on his mandibular teeth. 

The examiner rendered the opinion that it is impossible to verify if the military dentist failed to exercise the degree of care that would be expected of a reasonable dentist in treating the Veteran's teeth without resorting to mere speculation.  The examiner stated that the lack of medical records and lack of evidence of current physical sequelae of any malpractice makes it impossible to come to a clear conclusion.  Pre-operative x-rays, treatment planning/reasoning, and treatment details are required to make a decision.  The examiner reported that it can be concluded, however, that the loss of the Veteran's anterior tooth and fillings of the other two, did not cause him to require a full upper denture.  There are still 11-13 other teeth in the maxillary arch and 14-16 teeth in the mandible and that the military dentist did not touch. 

The evidence does not reveal osteomyelitis or osteoradionecrosis or loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process or hard palate.  The evidence reflects that the Veteran is missing teeth.  However, the Veteran has a maxillary denture and needed a denture on the mandible.  The examiner stated that the masticatory surfaces were able to be restored by suitable prosthesis indicating that the Veteran's missing teeth are replaceable.  Replaceable missing teeth are not compensable disabilities.  38 C.F.R. § 3.381(b).  Thus, service connection for a dental condition for purposes of compensation is denied.

The Board notes that even if the Veteran's missing teeth were not replaceable, service connection still would not be warranted.  Missing teeth are not considered a disability by VA unless the tooth loss is due to loss of substance of the body of the maxilla or mandible caused by trauma or disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913.  Loss of the alveolar process as a result of periodontal disease is not considered disabling.  Id.  In this case there is no medical or lay evidence reflecting loss of substance of the body of the maxilla or mandible, or that tooth loss occurred as a result of injury or disease such as osteomyelitis.  The Board notes that VA's Office of General Counsel has held that dental treatment of teeth during service, to include extractions, does not constitute dental trauma.  See VAOPGCPREC 5-97 (1997), 62 Fed. Reg. 15, 566 (1997).

Legal authority provides for various categories of eligibility for VA outpatient dental treatment, such as Veterans having a compensable service-connected dental condition (Class I eligibility); Veterans having a noncompensable service-connected dental condition, provided that they apply for treatment within a year after service (Class II eligibility); and those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  There are categories of treatment for certain homeless Veterans (Class II(b) eligibility), for prisoners of war (Class II(c) eligibility), and for certain categories of missing teeth if application is made before April 5, 1983 (Class IIR).  Other categories include treatment for Veteran's having a dental condition determined to be aggravating disability from an associated service-connected disability (Class III eligibility); Veteran's whose service connected disabilities are evaluated as 100 percent, or who receive a total rating for individual unemployability (Class IV eligibility); and certain treatment for those who are enrolled in a rehabilitation program under chapter 31 (Class V eligibility).  Finally, any Veteran scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The evidence shows that the Veteran is not service-connected, at a compensable level or otherwise, for any dental disorder.  The Veteran does not allege, and the evidence does not show, that his service connected tinnitus and bilateral hearing loss are aggravated by a dental disorder.  The claims file does not reveal that the Veteran previously applied for dental treatment.  Also, he does not have a rating of 100 percent.  Moreover, he does not contend that he was a POW.  There is no indication that the Veteran is homeless.  The claims file reveals that the Veteran made his application for treatment many years after separation from service.  As the Veteran was discharged from service many years prior to October 1, 1981, tolling of the time limit to file for benefits is not applicable.  38 C.F.R. § 17.161(b)(2).  There is no indication that the Veteran was participating in a rehabilitation program under 38 U.S.C.A., Chapter 31, and fixing his dental problems was not medically necessary for a medical condition currently under treatment by VA.  The record does not show that he incurred any wounds in combat.

Under the applicable statute for Class II(a) eligibility, 38 U.S.C.A. § 1712(a)(1)(C), service trauma is "an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment."  Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).  In Nielson, however, the Federal Circuit also held that "service trauma"-in the context of establishing Class II(a) eligibility-could be the unintended result of medical treatment due to military negligence or malpractice.

The Veteran has argued that his teeth were in excellent condition when he entered service and that three teeth were drilled shortly after entering service.  Thereafter, one of the teeth was found to be non-restorable and was extracted.  The Veteran reports that thereafter the he developed an infection and a piece of broken bone sticking out of the jaw needed to be removed.  Subsequently, another tooth became loose and was removed.  The Veteran argues that over time successive teeth would get loose and have to be removed until he had a complete upper plate made.  An examiner stated that it was impossible to verify if the military dentist failed to exercise the degree of care that would be expected of a reasonable dentist in treating the Veteran's teeth without resorting to mere speculation as there is a lack of medical records.  However, the examiner further stated that there was a lack of evidence of current physical sequelae of any malpractice.  In addition, the examiner found no signs of complication from the alleged post-operative infection from removal of an anterior tooth.  There was no sign of impairment due to the unintended result of medical treatment due to military negligence or malpractice.  The examiner noted that a post-operative infection due to bony spicule can be a side effect of extraction, but that it does not lead to the loss of other teeth.  In addition, the extraction of one tooth does not lead to a full denture.  In addition, the examiner noted that the Veteran has a high risk for decay based upon examination of his mandibular teeth.  As such, the Board finds that the preponderance of the evidence is against a finding of "service trauma" based upon the unintended result of medical treatment due to military negligence or malpractice.

For the above reasons, the Board finds that the Veteran does not qualify for dental treatment and the claim is, therefore, denied.


ORDER

Service connection for a dental condition for compensation and dental treatment purposes is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


